o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-148012-09 number info release date uil 179d --------------------------------------------- ---------------------------- -------------------------------- attention ------------------------ dear senator snowe this letter responds to your letter dated date from you and senator feinstein to commissioner of the internal_revenue_service doug shulman asking that he issue regulations to improve the effectiveness of the deduction for energy_efficient_commercial_building_property sec_179d of the internal_revenue_code your letter was referred to my office for reply because my office has responsibility for drafting guidance concerning sec_179d the internal_revenue_service works closely with the department of treasury regarding guidance under sec_179d and treasury issued guidance in and again in that addressed key issues regarding that provision although that guidance took the form of notices rather than regulations taxpayers may rely with confidence on the guidance in those notices let me first outline the requirements of sec_179d and the prior guidance taxpayers who own or lease a commercial building in the united_states can claim a deduction for part or all of the cost of energy_efficient_commercial_building_property they must place the property in service after date and before date and the property must meet the energy savings requirements under sec_179d sec_179d provides interim energy-savings targets to allow a partial deduction for lighting systems pending issuance of final regulations as you noted in your letter however sec_179d does not provide comparable specific energy-savings targets for computing a partial deduction for property installed as part of the heating cooling ventilation and hot water systems or the building envelope instead sec_179d directs that the secretary after consultation with the secretary of energy shall establish energy efficiency targets for those systems and issue regulations prescribing methods conex-148012-09 for calculating and verifying energy consumption and cost based on the california nonresidential alternative calculation method approval manual your letter asks that we promulgate regulations that outline partial compliance pathways for claiming the deduction under sec_179d in particular you ask that we address the appropriate components efficiency levels and other relevant information for which the required level of saving in each category can be deemed to be achieved the regulations should also define the reference building that determines the criteria for compliance with the partial deduction for each system pursuant to sec_179d we and treasury did consult with the department of energy regarding establishing energy efficiency targets and methods for calculating and verifying energy and power consumption and cost on date treasury published notice_2006_52 2006_1_cb_1175 that notice provides detailed efficiency levels and other relevant information to guide taxpayers on how to qualify for a partial deduction under sec_179d with respect to interior lighting heating ventilation cooling and hot water systems and the building envelope it also defines the reference building that determines the criteria for compliance with the partial deduction for each system because sec_179d does not specify fuels or technologies that systems must use to qualify for the deduction however the guidance does not specify particular components that taxpayers must use to achieve the required level of energy savings more specifically sec_2 of notice_2006_52 provides that property installed as part of each system must reduce the total annual energy and power costs for combined use of the building’s heating cooling ventilation hot water and interior lighting systems by 16⅔ percent or more as compared to a reference building that meets the minimum requirements of ansi ashrae iesna standard energy standard for buildings except low-rise residential buildings as in effect on date ashrae standard section dollar_figure of the notice defines the reference building for purposes of the notice by integrating the methods for calculating and verifying energy consumption provided by the california nonresidential alternative calculation method approval manual on date treasury published notice_2008_40 2008_14_irb_725 that added guidance on applying sec_179d to government owned buildings and also changed the energy-savings targets provided in notice_2006_52 for projects placed_in_service after date in short although not yet in regulatory form the notices that treasury has already issued appear to provide the guidance requested in your letter other than the specification of particular components which we did not address for the reason explained above this is not to say that we do not take our responsibility under sec_179d to issue regulatory guidance seriously treasury and the service have responsibility for issuing regulatory and other forms of guidance with respect to many issues in addition to sec_179d as you know in the last year we have worked closely with treasury to promulgate significant amounts of guidance that address the many questions raised by conex-148012-09 recent economic stimulus legislation and that address tax questions that have arisen as a result of the current economic situation we continue to devote significant resources to these issues while we have not yet issued regulatory guidance under sec_179d the rules promulgated in notices and reflect significant efforts on the part of our office treasury and the secretary of energy to create fair and technologically appropriate targets for heating cooling ventilation and hot water systems and for building envelopes to meet the requirements of sec_179d we believe that the methods prescribed in the notices to compute the partial deduction for energy efficient building property are appropriate for the technologies used by these systems and that they are consistent with the intent of the legislation i hope this information is helpful in addressing your concerns if you need further assistance on this matter please call --------------------------------at -------------------- sincerely curt g wilson associate chief_counsel passthroughs special industries
